                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Derek K. Ulmer (SBN: 318255)
                                       3   dulmer@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       4   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       5   Telephone: 916.927.5574
                                       6   Facsimile: 916.927.2046
                                           Robert L. Boucher (SBN: 244760)
                                       7
                                           robert@boucher-law.com
                                       8   BOUCHER LAW
                                           2121 Natomas Crossing Drive, Suite 200-239
                                       9   Sacramento, CA 95834
                                           Telephone: 916.974.975
                                      10
                                           Attorneys for Plaintiffs ROBERT TERRY,
                                      11
                                           CREST CORPORATION, and CREST IRREVOCABLE
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   BUSINESS TRUST DBA FREEDOM MEDIA
   SACRAMENTO, CALIFORNIA 95834




                                      13                                  UNITED STATES DISTRICT COURT
       BOHM LAW GROUP, INC.




                                      14                                 EASTERN DISTRICT OF CALIFORNIA
                                      15   ROBERT TERRY, et al.,                          Case No.: 2:16-cv-00806-WBS-AC
                                      16           Plaintiffs,             ORDER GRANTING STIPULATION OF
                                      17                                   THE PARTIES TO CONTINUE EXPERT
                                                  v.                       DISCOVERY AND MOTION DATES AND
                                      18                                   MODIFY SCHEDULING ORDER
                                           REGISTER TAPES UNLIMITED, INC., Assigned to Honorable William B. Shubb for All
                                      19   et al,                                      Purposes; Courtroom 5
                                      20
                                                   Defendants.                            Action Filed:       January 26, 2016
                                      21                                                  Trial Date: March 17, 2020
                                      22
                                           Pursuant to the Stipulation of the Parties, the Parties’ requests regarding Discovery and Motion
                                      23
                                           Dates and Scheduling Order herein are GRANTED as matter:
                                      24
                                                   1.      A continuance of expert disclosure from September 30, 2019 to October 31,
                                      25
                                                           2019;
                                      26
                                                   2.      A continuance of the last day to file dispositive motions and discovery motions
                                      27
                                                           (other than motions in limine) from September 30, 2019 to November 7, 2019;
                                      28
                                                                                               1

                                           [Proposed] Order Granting Stipulation of the Parties to Continue            Lawrance A. Bohm, Esq.
                                           Discovery and Motion Dates and Modify Scheduling Order                         Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                      Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                       1           3.      A continuance of rebuttal expert discovery from November 4, 2019 to
                                       2                   November 15, 2019;
                                       3           4.      Parties shall file a joint pre-trial conference statement on or before January 14,
                                       4                   2020, pursuant to Local Rule 281(a)(2) [Unchanged];
                                       5           5.      The pre-trial conference is set for January 21, 2020, at 1:30pm in Courtroom 5
                                       6                   [Unchanged], and
                                       7           6.      The trial set for March 17, 2020, at 9:00am in Courtroom 5 [Unchanged].
                                       8
                                       9           IT IS SO ORDERED.
                                      10           Dated: September 27, 2019
                                      11
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13
       BOHM LAW GROUP, INC.




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                               2

                                           [Proposed] Order Granting Stipulation of the Parties to Continue            Lawrance A. Bohm, Esq.
                                           Discovery and Motion Dates and Modify Scheduling Order                         Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                      Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
